Citation Nr: 0306538	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  00-14 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
left elbow.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones




INTRODUCTION

The veteran served on active duty from September 1976 to 
February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which, 
in pertinent part, denied entitlement to service connection 
for tendonitis of the left elbow and awarded service 
connection for a low back disability.  A 10 percent initial 
rating was assigned for the veteran's low back disability.  
The veteran was notified of this decision in March 1999.  He 
responded with a timely Notice of Disagreement regarding 
these decisions, and was afforded a Statement of the Case.  
The Statement of the Case did not respond to the veteran's 
Notice of Disagreement with the rating assigned the low back 
disorder.  He subsequently perfected his appeal of the issue 
of entitlement to service connection for tendonitis of the 
left elbow.  The issue of entitlement to an increased initial 
rating for a low back disability will be the subject of the 
remand to follow this decision.  

Also, the veteran previously perfected an appeal of the issue 
of entitlement to an initial rating in excess of 10 percent 
for his service-connected asthma.  However, in a November 
2002 rating decision, the veteran was awarded an increased 
initial rating, to 30 percent, for his asthma.  He then 
responded with a January 2003 written statement withdrawing 
his appeal of this issue.  See 38 C.F.R. § 20.204 (2002).  
Thus, this issue is no longer before the Board.  Within the 
same written statement, he withdrew his request for a video 
hearing before a member of the Board.  See 38 C.F.R. 
§ 20.702(e) (2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  No credible medical evidence has been presented of a 
current left elbow disability, to include tendonitis.  


CONCLUSION OF LAW

Entitlement to service connection for a left elbow 
disability, to include tendonitis, is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the May 2000 Statement 
of the Case, and the various Supplemental Statements of the 
Case, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that the VA would attempt to obtain.  
The veteran has reported that he receives medical care at the 
VA medical center in Louisville, KY.  Because VA medical 
treatment has been reported by the veteran, these records 
were obtained.  Outpatient treatment records have also been 
obtained from the Ireland Army Community Hospital.  No 
private medical records have been obtained, as no such 
evidence has been indicated by the veteran.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA orthopedic 
examinations in conjunction with his claim; for these 
reasons, his appeal is ready to be considered on the merits.  

The veteran seeks service connection for a left elbow 
disability, claimed as tendonitis.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2002).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are negative for any 
treatment of a left elbow disability.  However, on his 
January 1999 service separation examination, the veteran 
reported a history of a painful left elbow, diagnosed as 
tennis elbow.  

The veteran was afforded a VA medical examination in January 
1999.  He reported a history of left elbow pain, with onset 
in 1998 following heavy lifting.  He continued to experience 
pain of the left elbow, partially alleviated with use of an 
elbow brace.  He denied any swelling, stiffness, redness, 
giving way, or locking of the left elbow joint.  Physical 
examination revealed full range of motion of the left elbow, 
without pain or crepitus.  X-rays of the left elbow were 
normal.  On final diagnosis, the examiner noted the prior 
reported history of left elbow tendonitis, but concluded 
"there is insufficient clinical evidence at present to 
warrant a diagnosis of any acute or chronic disorder or 
residuals thereof." 

In May 2001, the veteran again underwent VA medical 
examination, administered by a different VA examiner.  A 
history of left elbow pain, first experienced in 1997 or 98, 
was noted.  At that time, he was given pain medication and an 
elbow brace.  He reported that he continued to experience 
some pain in the left elbow, but the joint had improved since 
service, according to the veteran's account.  On objective 
examination, both elbows were without deformity, effusion, or 
loss of muscle strength.  Range of motion was full.  X-rays 
of the left elbow were normal.  While noting the veteran's 
history of left elbow tendonitis, the examiner found 
insufficient clinical evidence of an acute or chronic left 
elbow disability, or residuals thereof.  

Because the post-service medical record is negative for any 
current disability of the left elbow, service connection for 
a left elbow disability must be denied.  The Board notes the 
veteran's persistent post-service reports of left elbow pain; 
however, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Fundamental to any claim is the need for a claimant to 
possess a current disability.  38 U.S.C.A. § 1110 (West 
2002).

In the present case, the veteran has been afforded two VA 
medical evaluations, with X-ray examinations, by two 
different VA examiners, and on neither occasion was a current 
left elbow disability found.  While the veteran may have been 
diagnosed with left elbow tendonitis in service, such a 
disability cannot be found anywhere in the post-service 
medical record.  The veteran's own assertions of a current 
left elbow disability, to include tendonitis, are not binding 
on the Board, as the veteran is a layperson, and as such, may 
not offer medical opinion evidence regarding diagnosis or 
etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   In the absence of a current disability of the 
left elbow, the veteran's claim for service connection for 
such a disability must be denied.  


ORDER

Entitlement to service connection for a left elbow 
disability, claimed as tendonitis, is denied.  


REMAND

In February 2000, the veteran filed a written statement, 
entitled "Notice of Disagreement" in its subject line, 
expressing disagreement with the 10 percent initial rating 
assigned for his low back disability by the February 1999 
rating decision.  See Shipwash v. Brown, 8 Vet. App. 218 
(1995) (holding that the initial assignment of a disability 
rating following an award of service connection is part of 
the original veteran's benefits claim).  Accordingly, the 
Board concludes that a timely Notice of Disagreement 
regarding this issue has been submitted.  The U.S. Court of 
Appeals for Veterans Claims (hereinafter Court) held in 
Manlincon v. West [12 Vet. App. 238 (1999)], that, when a 
notice of disagreement has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  Consequently, the Board will remand 
the issue of entitlement to an increased initial rating for a 
low back disability to the RO for the issuance of a Statement 
of the Case.  See 38 U.S.C.A. § 7105(d)(1) (West 2002).  In 
addition, this remand will afford the RO the opportunity to 
ensure compliance with the provisions of the VCAA, as noted 
above.  

In light of the above, this appeal is REMANDED for the 
following additional development:

The RO should issue a Statement of the 
Case regarding the issue of entitlement 
to an initial rating in excess of 10 
percent for a low back disability.  In 
addition, the RO must review the claims 
file and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 with respect to this 
issue are fully satisfied.  The appellant 
and his representative are hereby 
notified that, following the receipt of 
the Statement of the Case concerning this 
issue, a timely substantive appeal must 
be filed if appellate review by the Board 
is desired.  If and only if a timely 
substantive appeal is filed should this 
issue be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action, other than as 
spelled out within this remand, until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



